          Case 1:18-cr-00187-SM Document 92 Filed 03/19/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                         Case No. 18-cr-187-03-SM

Amy Patch




                                     ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 1, 2021.         Defendant’s supervised

release is hereby revoked.

      Ms. Patch shall self-report to Strafford County House of

Corrections on Monday, March 22, 2021 by 2:00 p.m. If the

defendant does not self-surrender an arrest warrant will be

issued.

      So Ordered.


                                          ____________________________
                                          Steven J. McAuliffe
                                          United States District Judge

Date: March 19, 2021

cc:   Jennifer C. Davis, AUSA
      Patrick J. Richard, Esq.
